Citation Nr: 0911539	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In August 2008, the Veteran and VA 
filed a Joint Motion for Remand.  An August 2008 Order of the 
Court granted the joint motion, vacating the Board's decision 
and remanding the case for readjudication in compliance with 
the terms of the joint motion.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors have not been 
corroborated by service records or other credible, supporting 
evidence.  

2.  The Veteran's request to reopen a claim for service 
connection for a psychiatric disorder was previously denied 
in December 1982.  Evidence presented since December 1982 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  The December 1982 RO decision declining to reopen a claim 
for service connection for a psychiatric disorder is final.  
38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1982).  

3.  New and material evidence sufficient to reopen a claim 
for service connection for a psychiatric disorder has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In August 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claim of service connection and 
the request to reopen.  The Board notes that the letter did 
not provide notice of notice of what specific evidence was 
needed to reopen the claim.  The November 2004 rating 
decision provided the Veteran notice as to what specific 
evidence was necessary to reopen his case and establish 
service connection, however, and the Board finds that no 
prejudice resulted from the timing or the nature (namely that 
the notice was not provided via an independent notice letter) 
of this notice.  Initially, the Board notes that the case was 
subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Additionally, the 
record indicates that the Veteran had ample time to present 
additional evidence and participate effectively in the appeal 
process and that the Veteran had knowledge of what specific 
evidence was needed to reopen his claim and obtain service 
connection.  

The August 2004 letter also did not provide the Veteran with 
notice of the effective date and disability rating 
regulations.  This notice was provided in a June 2006, 
letter, however, and although the notice was not timely, the 
Board finds that no prejudice resulted; because the request 
to reopen and the claim of service connection have been 
denied so any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits, such as obtaining 
medical records and providing a personal hearing.  The Board 
notes that there is no VA examination with a nexus opinion on 
file.  None is required in this case, however.  VA does not 
have a duty to provide the Veteran a VA examination if the 
claim is not reopened.  See 38 U.S.C. § 5103A(f) (West 2002); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  VA does have a duty 
to provide the Veteran a VA examination in some circumstances 
for a claim of service connection, but the Board finds those 
circumstances are not met here.  A VA examination with nexus 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  Thus, the Board finds the issues ready for 
adjudication.  

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the Veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy, and the 
claimed stressor is related to combat (in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where the 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after- the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The veteran's reported stressors include:  working perimeter 
security and engaging in a fire exchange in June 1968, 
shooting at enemy sappers, putting dead Vietcong on the wire 
for the other Vietcong to see, witnessing the dead and 
wounded, fearing that shots he fired would hit friendly 
troops rather than enemy troops, having several friends die 
after a Vietnamese woman went into their compound on a 
suicide mission, seeing the ground littered with bodies after 
a B-52 dropped a bomb in August 1968, killing several 
Vietcong soldiers during a firefight by Red Beach in 1968, 
engaging in a fire mission in July 1968, having his location 
attacked by mortar rounds in September 1968, participating in 
a fire exchange when moving from Bien Ho to the Mekong Delta 
in 1968, and participating in the Tet Offensive (1968).  See 
July 2004 VA treatment record; November 2004 Vet Center 
intake record; April and November 2005 stressor statements.  

A review of the evidence indicates that the Veteran has been 
found to have symptoms "consistent with" or "associated 
with" PTSD based on the aforementioned stressors and that a 
private psychologist diagnosed the Veteran with PTSD based on 
reported stressors of the fire exchange at Red Beach, the 
aftermath of the dropped bomb, witnessing the dead bodies of 
people who were killed after they fell asleep during guard 
duty, having a friend injured by mortar rounds while 
somewhere the Veteran was supposed to be, and causing the 
deaths of both friendly and enemy soldiers when he fired his 
gun.  See Vet Center records; Smallwood evaluation report.  

Although the record includes a diagnosis of PTSD, the Board 
finds that service connection must be denied since the 
Veteran's stressors have not been corroborated.  

Service personnel records indicate that the Veteran was 
stationed in Vietnam from May 1969 until February 1970 with 
the A Battery, 7th Battalion, 8th Artillery as an assembler 
and then a cannoneer.  The service personnel records do not 
contain any references to combat; the Veteran did not earn 
any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  The Veteran has 
submitted a DD-215 which indicates that he was awarded a 
Vietnam Service Medal with a Bronze Service Star and a 
Republic of Vietnam Gallantry Cross with Palm.  The Board 
notes that the Gallantry Cross with Palm is not indicative of 
combat service; it was presented to all units in Vietnam 
during the Vietnam War era, regardless of exposure to combat.  
See United States Army General Order # 8 (1974).  For these 
reasons, the Board concludes that the Veteran's service 
personnel records do not indicate that he engaged in combat 
with the enemy; accordingly, the Veteran's service records or 
other corroborative evidence must substantiate or verify the 
Veteran's claimed stressors.  

As noted above, the service personnel and medical records 
indicate that the Veteran was not stationed in Vietnam prior 
to May 1969; thus, all the stressors which reportedly 
occurred in 1968 are not corroborated.  The record indicates 
that the Veteran has been notified that several reported 
stressors occurred at a time he was not in Vietnam, and he 
was asked to provide additional information which would allow 
the reported stressors to be verified.  See December 2005 
Supplemental Statement of the Case; February 2006 RO letter.  
The Veteran has not provided sufficiently detailed 
information which would allow VA to verify his stressors, 
however:  with the exception of the stressors which the 
Veteran indicated occurred in 1968, the Veteran has not 
provided any approximate dates for the reported events.  He 
has also not provided any names of the people affected by any 
of the reported stressors, such as the names of the friends 
who were killed during the suicide bombing or the friend 
wounded by mortar, and neither the service personnel records 
nor the service medical records provide any information from 
which approximate dates or the names could be gleaned.  
Without this information, it is impossible for VA to research 
the reported incidents through U. S. Army and Joint Services 
Records Research Center, which requires at a maximum a three 
month date range or the name of the deceased.  Personnel 
records confirm that the Veteran was stationed in Vietnam 
from May 1969 to February 1970, so there is no way to deduce 
a three month period to search.  As such, the stressors are 
unverifiable and cannot form the basis of a PTSD diagnosis 
for VA benefits purposes.

The Board notes that the Veteran has also reported the 
stressor of the death of his cousin in Vietnam and that the 
record indicates that the death has been verified.  The 
Veteran has not been diagnosed with PTSD based on this 
stressor, however.  Additionally, the Board notes that such a 
diagnosis appears unsustainable because the event is not a 
"stressor" as defined by the DSM-IV:  the record indicates 
that the Veteran did not see his cousin die or even hear 
about his cousin's death while in Vietnam but rather learned 
of the death after he returned from Vietnam.  See June 2005 
RO hearing transcript.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

In sum, the Board finds that the evidence of record does not 
provide any corroborative evidence for the stressors on which 
the diagnoses of PTSD are based, and the stressors are too 
vague at this time to warrant verification attempts.  Without 
such evidence, the diagnosis of PTSD of record, while valid 
for treatment purposes, is inadequate for purposes of 
establishing VA benefits.  In sum, the preponderance of the 
evidence is found to be against the Veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
Service connection for the Veteran's currently diagnosed PTSD 
is not warranted.

Psychiatric Disorder

A claim for service connection for a psychiatric disorder was 
initially denied in May 1970, and a request to reopen was 
denied in October 1982.  The Veteran filed another request to 
reopen in March 1985.  The record includes a "confirmed 
rating decision" (confirming the October 1982) dated in 
April 1985.  There is no indication that the Veteran was ever 
informed of this decision, however, as the evidence of record 
does not include a notice letter.  Consequently, for the 
purposes of this decision, the October 1982 decision will be 
considered the last decision of record.  

The October 1982 RO decision declining to reopen a claim for 
service connection for a psychiatric disorder is final based 
on the evidence then of record.  
38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1982).  However, a claim will be reopened if new and 
material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

Evidence submitted for this request to reopen includes VA 
hospitalization records dating in January 1971 (idiopathic 
pleurisy with effusion), August 1974 (drug abuse), July 1982 
(dysthymic disorder with multiple drug abuse), and March 1985 
(dysthymic disorder with multiple drug abuse and rule out 
generalized anxiety disorder) and VA treatment records.  
Although these records are "new", in that they were not 
previously considered, they are not "material."  The 
earlier decisions denied the Veteran's claim for service 
connection because there was no evidence that a psychiatric 
disability was incurred in service or that the veteran's 
current psychiatric disorder is related to service.  Although 
these "new" medical records provide more information about 
the Veteran's psychiatric history and treatment after 
service, the evidence previously considered already 
established that the veteran had psychiatric treatment after 
service.  The "new" evidence does not competently establish 
either that a psychiatric disorder was incurred in service or 
that the Veteran's current psychiatric disorder is causally 
linked to service.  In sum, this new evidence presented for 
this claim does not include "material" evidence which is 
not cumulative of evidence previously established and which 
raises a reasonable possibility of substantiating the claim.  

The "new" evidence also includes an evaluation report from 
a private psychologist which reflects the psychologist's 
diagnosis of major depression and anxiety, not otherwise 
specified, "related to [the Veteran's] Vietnam 
experiences".  See Smallwood evaluation report.  The Board 
notes that this evidence is new, in that it was previously 
unseen.  The Board finds that the evidence is not 
"material", however, because the opinion lacks probative 
value.  This opinion is based solely on the Veteran's history 
of combat experiences in Vietnam during service.  The Board 
notes that the mere fact that an examiner relied on the 
Veteran's history does not necessarily strip a finding of its 
probative value.  Probative value is stripped, however, if 
the finding is based on an erroneous or uncorroborated 
history.  Compare Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008) with LeShore v. Brown, 8 Vet. App. 406 
(1996).  As discussed above, the evidence of record does not 
indicate that the Veteran was involved in combat in Vietnam, 
and it does not otherwise corroborate the Veteran's reported 
Vietnam experiences; thus, although this private evaluation 
record is "new," in that it was not previously seen, it is 
not material since it fails to cure the defect presented by 
the previous decision, namely the lack of competent, 
probative evidence that the veteran's psychiatric disorder is 
related to service.  Thus, new and material evidence has not 
been submitted, and the request to reopen is denied.


ORDER

Service connection for PTSD is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disorder.  The 
request to reopen the claim is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


